DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/644,346 filed on 03/04/2020.
Claims 4-6, 8, 10, and 13 have been amended and are hereby entered.
Claims 1-13 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

“320”, 
“1331”, 
“1332”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

The spec is replete with acronyms such as “ORB”, “SIFT”, and “SURF” among others, which should be further defined. 

Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an image capturer” in claims 1 and 7,
“a recorder” in claims 1-6 and 8-13,
“an image receiver” in claims 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an image capturer that captures a periphery of the flying body” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of capturing “a lower image at a predetermined altitude, and records the captured lower image.” There is no disclosure of any particular structure, either explicitly or inherently, to capture. The use of “a lower image at a predetermined altitude, and records the captured lower image” is not adequate structure for performing the capturing function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a recorder that records an image” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of recording “a feature point extracted from the image, and the flight controller compares the feature point recorded in the recorder and a feature point extracted from the image captured during the flight, and makes the flying body fly such that the feature points match.” There is no disclosure of any particular structure, either explicitly or inherently, to record. The use of “the recorder further records a feature point extracted from the image, and the flight controller compares the feature point recorded in the recorder and a feature point extracted from the image captured during the flight, and makes the flying body fly such that the feature points match” is not adequate structure for performing the recording function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an image receiver that receives an image” in claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of receiving “an image captured by a flying body 1350.” There is no disclosure of any particular structure, either explicitly or inherently, to receive. The use of “an image captured by a flying body 1350” is not adequate structure for performing the receiving function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
A similar analysis may be conducted for independent claims 12-13.
Claims 2-10 are also rejected due to their dependency on claim 1.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As the Applicant has invoked 112(f) properly but the specification does not provide a clear linking statement as to what the structural equivalents are, the Applicant’s claim limitations will be afforded their broadest reasonable interpretation.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, capturing a periphery of the flying body in claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-10 are also rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1, 11, and 13 are directed towards a flying body (machine), a flying body control apparatus (machine), and a non-transitory computer readable medium (machine), respectively. Dependent claims 2-10 are also directed towards a flying body (machine). Claim 12 is directed towards a control method (process).   
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites makes the flying body fly to a designated position using the image recorded in the recorder and an image captured during the flight. The limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim encompasses a driver identifying a vehicle route from point A to point B on a screen and following that route. Thus, the claim recites a mental process. 
On the other hand, the claim recites additional elements of captures a periphery of the flying body, and records an image captured before the flying body starts a flight. 

A similar analysis may be conducted on independent claims 11-13.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No. Considering claim 1, the claim recites three additional elements – an image capturer, a recorder, and a flight controller. All three elements are recited at a high-level of generality (i.e., as a means to acquire and apply data from images) such that they amount to no more than mere instructions to apply the exception using a generic image capturer, recorder, and flight controller. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Considering claim 11, the claim recites three additional elements – an image receiver, a recorder, and a flight controller. All three elements are recited at a high-level of generality (i.e., as a means to acquire and apply data from images) such that they amount to no more than mere instructions to apply the exception using a generic image receiver, recorder, and flight controller. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Considering claims 12-13, the claims recite one additional elements – a recorder. The recorder is recited at a high-level of generality (i.e., as a means to acquire data from images) such that it amounts to no more than mere instructions to apply the exception using a generic recorder. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
1-13 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an image capturer, a recorder, and a flight controller as a means to acquire and apply data from images amounts to no more than mere instructions to apply the exception using a generic image capturer, recorder, and flight controller. Mere instructions to apply an exception using an image capturer, recorder, and flight controller cannot provide an inventive concept.
Regarding claim 11, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an image receiver, a recorder, and a flight controller as a means to acquire and apply data from images amounts to no more than mere instructions to apply the exception using a generic image receiver, recorder, and flight controller. Mere instructions to apply an exception using an image receiver, recorder, and flight controller cannot provide an inventive concept.
Regarding claims 12-13, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a recorder as a means to acquire data from images amounts to no more than mere instructions to apply the exception using a generic recorder. Mere instructions to apply an exception using a recorder cannot provide an inventive concept.
Dependent Claims

Claims 2-10 are merely field of use limitations which simply further limit the abstract idea set forth in claim 1. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 6 merely recites the well understood, routine and conventional computing functions of data gathering and application. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-13 are rejected under 35 U.S.C. 102 as being unpatentable over Ohtomo (U.S. Pub. No. 2012/0078451 A1).

Regarding Claim 1:
Ohtomo teaches:
A flying body comprising:, (“a flying object” (Ohtomo: Summary of the Invention – 7th paragraph))
an image capturer that captures a periphery of the flying body; a recorder that records an image captured before the flying body starts a flight; and a flight controller that makes the flying body fly to a designated position using the image recorded in the recorder and an image captured during the flight., (“an image pickup device for taking images found in downward direction, navigation means, and a control unit for processing images acquired by the image pickup device and for controlling the navigation means, and wherein the control unit calculates a positional relation between the taking-off and landing target and the flying object based on the image of the taking-off and landing target as acquired by the image pickup device and controls taking-off and landing operations of the flying object based on a result of the calculation.” (Ohtomo: Summary of the Invention – 7th paragraph) Examiner Note: The examiner is interpreting the image pickup device to be both the image capturer and recorder in this case based on its ability to take pictures in the downwards direction and a taking-off image (interpreted as the image taken before the flying body starts the flight) in this case.)
Regarding Claim 4:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo
The flying body according to claim 1, wherein the flight controller selects an image to be used during the flight from images recorded in the recorder, (“the control unit determines a reference position of a target mark at real time through image processing of an image of the target mark taken by the image pickup device and controls flight of the flying object based on a relation between the reference position of the target mark and a reference position of the flying object so that the flying object tracks the mobile object.” (Ohtomo: Summary of the Invention – 17th paragraph) Examiner Note: The examiner is interpreting the image pickup device to be the recorder in this case based on its ability to take pictures in the downwards direction and a taking-off image (interpreted as the image taken before the flying body starts the flight) in this case. Furthermore, the image processing is interpreted as image selection in this case.)
[…] based on at least one of a flight time, a weather at the time of the flight, and a flight altitude., (“information such as image, position, time, etc., which have been taken during the flight” (Ohtomo: Detailed Description of the Preferred Embodiments – 47th paragraph))
Regarding Claim 6:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo further teaches:
The flying body according to claim 1, wherein the recorder further records a feature point extracted from the image,, (“wherein the target mark has similar patterns disposed at concentric multiple positions, and at least one pattern can be recognized from an image acquired by the image pickup device in a process when the flying object lands on the taking-off and landing target.“ (Ohtomo: Summary of the Invention – 14th Examiner Note: The examiner is interpreting the image pickup device to be the recorder in this case based on its ability to take pictures in the downwards direction and a taking-off image (interpreted as the image taken before the flying body starts the flight) in this case.)
[…] and the flight controller compares the feature point recorded in the recorder and a feature point extracted from the image captured during the flight, and makes the flying body fly such that the feature points match., (“wherein the taking-off and landing target has a target mark, the control unit has a recognition pattern to recognize a target mark image, the control unit recognizes the target mark image based on the recognition pattern from the image taken by the image pickup device and guides the flying object so that the center of the target mark image will be the center of the image on the image.” (Ohtomo: Summary of the Invention – 11th paragraph))
Regarding Claim 7:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 6. Ohtomo further teaches:
The flying body according to claim 6, wherein a feature point included in both a lower image captured by the image capturer during takeoff/ascent of the flying body and an image captured before the flying body starts the flight is compared with the feature point extracted from the image captured during the flight.,
Regarding Claim 8:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo further teaches:
The flying body according to claim 1, wherein at the time of a landing flight, the flight controller makes the flying body land at the designated position using the image recorded in the recorder and the image captured during the flight., (“wherein the taking-off and landing target has a target mark, the control unit has a recognition pattern to recognize a target mark image, the control unit recognizes the target mark image based on the recognition pattern from the image taken by the image pickup device and guides the flying object so that the center of the target mark image will be the center of the image on the image.” (Ohtomo: Summary of the Invention – 11th paragraph))
Regarding Claim 9:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 8. Ohtomo further teaches:
The flying body according to claim 8, wherein a landing position is designated in the image recorded in the recorder, and the flight controller makes the flying body land at the designated landing position., (“the control unit recognizes the target mark image based on the recognition pattern from the image taken by the image pickup device and guides the flying object so that the center of the target mark image will be the center of the image on the image.” (Ohtomo: Summary of the Invention – 11th paragraph))
Regarding Claim 10:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo
The flying body according to claim 1, wherein a moving body is recognized from the image recorded in the recorder in advance, (“the taking-off and landing target 2 is installed on a mobile object, e.g. on ceiling of an automobile 43, and a tracking system using the automatic taking-off and landing system is configured. If the flight planing data is so designed that the helicopter 1 is positioned at all times directly above the target mark 36, the flight guiding unit 14 recognizes the target mark 36, and the flight guiding unit 14 calculates a deviation of the center of the target mark 36 from the optical axis 19 of the image pickup device 21 (i.e. the center of the background image). Then, the flight guiding data is prepared so that the center of the target mark 36 coincides with the optical axis 19 of the image pickup device 21, and the data are transmitted to the flight control unit 15. The flight control unit 15 controls the helicopter body 3 so that the helicopter body 3 is directly above the target mark 36 based on the flight guiding data, i.e. based on recognition of the position of the target mark 36 on the image.” (Ohtomo: Detailed Description of the Preferred Embodiments – 84th-85th paragraphs, FIG. 5) Ohtomo further describes how the moving body is recognized from the image recorded in the recorder in advance and states “By performing edge processing on the image of the target mark 36, the size on the image, e.g. diameter, is measured. Actual dimension of the target mark 36 is already known and is stored in the first storage unit 23 in advance.” (Ohtomo: Detailed Description of the Preferred Embodiments – 68th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the moving body (the automobile) to be recognized based on the flying body’s ability to recognize the target on top of the moving body.)
[…] and excluded.,
Regarding Claim 11:
Ohtomo teaches:
A flying body control apparatus comprising:, (“a control unit” (Ohtomo: Summary of the Invention – 7th paragraph))
an image receiver that receives an image acquired by capturing a periphery of a flying body; a recorder that records an image captured before the flying body starts a flight; and a flight controller that makes the flying body fly to a designated position using the image recorded in the recorder and an image captured during the flight., (“an image pickup device for taking images found in downward direction, navigation means, and a control unit for processing images acquired by the image pickup device and for controlling the navigation means, and wherein the control unit calculates a positional relation between the taking-off and landing target and the flying object based on the image of the taking-off and landing target as acquired by the image pickup device and controls taking-off and landing operations of the flying object based on a result of the calculation.” (Ohtomo: Summary of the Invention – 7th paragraph) Examiner Note: The examiner is interpreting the image pickup device to be both the image receiver and recorder in this case based on its ability to take pictures in the downwards direction and a taking-off image (interpreted as the image taken before the flying body starts the flight) in this case.)
Regarding Claim 12:
Ohtomo teaches:
A control method of a flying body, comprising:,
capturing a periphery of the flying body; and making the flying body fly to a designated position using an image captured before the flying body starts a flight and recorded in a recorder and an image captured during the flight in the capturing., (“an image pickup device for taking images found in downward direction, navigation means, and a control unit for processing images acquired by the image pickup device and for controlling the navigation means, and wherein the control unit calculates a positional relation between the taking-off and landing target and the flying object based on the image of the taking-off and landing target as acquired by the image pickup device and controls taking-off and landing operations of the flying object based on a result of the calculation.” (Ohtomo: Summary of the Invention – 7th paragraph) Examiner Note: The examiner is interpreting the image pickup device to be the image recorder in this case based on its ability to take pictures in the downwards direction and a taking-off image (interpreted as the image taken before the flying body starts the flight) in this case.)
Regarding Claim 13:
Ohtomo teaches:
A non-transitory computer readable medium storing a flying body control program for causing a computer to execute a method, comprising:, (“In the first storage unit 23, various types of programs are stored. These programs include, for instance: an image processing program for image processing to extract the target mark 36 (to be described later) from images acquired at the image pickup device 21, a pattern recognition program for recognizing the target mark 36 by comparing the extracted target mark 36 with the pattern for recognition and for judging difference of direction between the target mark 36 and the pattern for recognition or the like, a flight guiding program for preparing flight 
capturing a periphery of the flying body; and making the flying body fly to a designated position using an image captured before the flying body starts a flight and recorded in a recorder and an image captured during the flight in the capturing., (“an image pickup device for taking images found in downward direction, navigation means, and a control unit for processing images acquired by the image pickup device and for controlling the navigation means, and wherein the control unit calculates a positional relation between the taking-off and landing target and the flying object based on the image of the taking-off and landing target as acquired by the image pickup device and controls taking-off and landing operations of the flying object based on a result of the calculation.” (Ohtomo: Summary of the Invention – 7th paragraph) Examiner Note: The examiner is interpreting the image pickup device to be the image recorder in this case based on its ability to take pictures in the downwards direction and a taking-off image (interpreted as the image taken before the flying body starts the flight) in this case.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo (U.S. Pub. No. 2012/0078451 A1) in view of Tomii (JP 2016085100 A).

Regarding Claim 2:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo further teaches:
The flying body according to claim 1, wherein the image recorded in the recorder, (“the image of the taking-off and landing target” (Ohtomo: Summary of the Invention – Examiner Note: The examiner is interpreting the image recorded in the recorder to be the image of the taking-off.)
Ohtomo does not teach but Tomii teaches:
[…] is a landscape image accessibly saved on the Internet., (“Further, map data 72 b is recorded in a part of the recording area of the recording unit 72. The map data 72b recorded in the recording unit 72 is data relating to maps such as aerial photographs, satellite photographs, topographic maps, city maps, road maps, and the like, and includes latitude / longitude information indicating positions. Data relating to such a map is provided by an entity such as NTT Spatial Information Corporation, Google Inc. (USA), and can be downloaded via a communication network such as the Internet.” (Tomii: Description – 74th paragraph, FIG. 7))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ohtomo with these above aforementioned teachings from Tomii in order to create a safe and effective flying body control apparatus, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ohtomo’s automatic taking-off and landing system with Tomii’s survey system, setting device, and recording medium as “a flight path setting error may result in a collision of an aircraft with an obstacle, a battery exhaustion, etc. There is also a risk of accidents such as crashes.” (Tomii: Description – 7th paragraph) Combining both Ohtomo and Tomii would increase the safety and efficiency of flight operations as “a candidate route cut out from a candidate route recorded in advance as candidate route information based on an acquired survey range is set as a flight route of an air vehicle. As a result, even a person in charge of work who has relatively little knowledge and a low degree of 
Regarding Claim 3:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo further teaches:
The flying body according to claim 1, wherein the image recorded in the recorder, (“the image of the taking-off and landing target” (Ohtomo: Summary of the Invention – 7th paragraph) Examiner Note: The examiner is interpreting the image recorded in the recorder to be the image of the taking-off.)
Ohtomo does not teach but Tomii teaches:
[…] is a landscape image captured in advance by another flying body., (“A setting program according to the present invention is a setting program for causing a computer to set a flight path of an aircraft that autonomously flies along a flight path, and records candidate path information indicating candidate paths that are candidates for a flight path in advance.” (Tomii: Description – 28th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ohtomo with these above aforementioned teachings from Tomii in order to create a safe and effective flying body control apparatus, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ohtomo’s automatic taking-off and landing system with Tomii’s survey system, setting device, and recording medium as “a flight path setting error may result in a collision of an aircraft with an obstacle, a battery exhaustion, etc. There is also a risk of accidents such as crashes.” (Tomii: Description – 7th paragraph) Ohtomo and Tomii would increase the safety and efficiency of flight operations as “a candidate route cut out from a candidate route recorded in advance as candidate route information based on an acquired survey range is set as a flight route of an air vehicle. As a result, even a person in charge of work who has relatively little knowledge and a low degree of work skill can perform surveying with an air vehicle, and can prevent troubles such as setting mistakes.” (Tomii: Description – 8th paragraph)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo (U.S. Pub. No. 2012/0078451 A1) in view of Kinoshita (JP 05297133 A).

Regarding Claim 5:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo further teaches:
The flying body according to claim 1, wherein the flight controller selects the image to be used during the flight from the images recorded in the recorder, (“the control unit determines a reference position of a target mark at real time through image processing of an image of the target mark taken by the image pickup device and controls flight of the flying object based on a relation between the reference position of the target mark and a reference position of the flying object so that the flying object tracks the mobile object.” (Ohtomo: Summary of the Invention – 17th paragraph) Examiner Note: The examiner is interpreting the image pickup device to be the recorder in this case based on its ability to take pictures in the downwards direction and a taking-off image (interpreted as the image taken before the flying body starts the flight) in this case. Furthermore, the image processing is interpreted as image selection in this case.)
Ohtomo does not teach but Kinoshita teaches:
[…] based on at least one of a brightness of the image, a contrast of the image, and a color distribution of the image., (“The image data captured by the image processing unit 2 and binarized by the image processing unit 5 is as shown in FIG. 2 (1) is an image in a state where the wave height is relatively high, and FIG. 2 (2) is an image in a state where the wave height is relatively low. When the wave height is high and there is undulation, the area of the bright portion in the image is large. Each one is large and its outline becomes clear. The storage unit 6 stores in advance a database of the correlation between the wave height and the combination of the area size, distribution, contour definition, etc. of each bright portion in the image. With the database stored in advance in the storage unit 6, the wave height calculation unit 7 can more accurately infer and calculate the current wave height.” (Kinoshita: Description – 10th-11th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ohtomo with these above aforementioned teachings from Kinoshita in order to create a user-friendly and safe flying body control apparatus, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ohtomo’s automatic taking-off and landing system with Kinoshita’s flying object control device as “the body 14 is likely to be found by the target, and the survival rate of the flying object is lowered” (Kinoshita: Description – 3rd paragraph) “if a meaninglessly high altitude is set” (Kinoshita: Description – 3rd paragraph). Combining both Ohtomo and Kinoshita would avoid “a high probability that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/J.R.C./Examiner, Art Unit 3667  

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667